DETAILED ACTION
Claim Interpretation
Claims 16-20 are patent eligible because ¶98 of the specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al (US 20180196795) in view of Cohen el at (US Patent 11262978).
Regarding claim 1, Beller discloses a computer-implemented method, comprising: 
obtaining, by one or more processing units, at least one portion of a text segment that describes an element of a business process model (¶15 The evaluation domain 120 may be a blind evaluation domain comprising documents 121 that may cross a plurality of subject matter areas. The server 110 may identify a corpus 122 of documents 121 that includes less than all documents 121 contained in the evaluation domain 120. The evaluation domain 120 may further include one or more questions (e.g., questions associated with a question answering system) for which answers may be derived or determined from content of the one or more documents and/or for which a set of answers may be known); 
applying, by one or more processing units, a question-answering (QA) machine learning model to the at least one portion of the text segment to obtain a set of answers to a set of predetermined questions (¶15 The evaluation domain 120 may further include one or more questions (e.g., questions associated with a question answering system) for which answers may be derived or determined from content of the one or more documents and/or for which a set of answers may be known); and
Beller fails to teach generating, by one or more processing units, a label for the element by combining the set of answers according to a format associated with the set of predetermined questions.
Cohen teaches generating, by one or more processing units, a label for the element by combining the set of answers according to a format associated with the set of predetermined questions (col 19 lines 37-59 multiple annotators may be used to generate a ground truth label for a given question and answer pair. For single sentence selection, the system may determine the ground truth label based on the most voted presentable sentence of the plurality of presentable sentence; The system may then select the summary with the highest likelihood as the ground truth. ).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of generating, by one or more processing units, a label for the element by combining the set of answers according to a format associated with the set of predetermined questions from Cohen into the method as disclosed by Beller. The motivation for doing this is to improve accuracy of machine learning models.

Regarding claim 4, the combination of Beller and Cohen disclose the method of claim 1, wherein each of the set of answers is a span of texts selected from the at least one portion of the text segment (Beller ¶15 The evaluation domain 120 may further include one or more questions (e.g., questions associated with a question answering system) for which answers may be derived or determined from content of the one or more documents).

Regarding claim 6, the combination of Beller and Cohen disclose the method of claim 1, wherein the format is designed such that the combined set of answers conforms to a predetermined labeling style (Cohen col 19 lines 37-59 multiple annotators may be used to generate a ground truth label for a given question and answer pair. For single sentence selection, the system may determine the ground truth label based on the most voted presentable sentence of the plurality of presentable sentence; The system may then select the summary with the highest likelihood as the ground truth.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the format is designed such that the combined set of answers conforms to a predetermined labeling style from Cohen into the method as disclosed by Beller. The motivation for doing this is to improve accuracy of machine learning models.

Regarding claim(s) 11 (drawn to a system):               
The rejection/proposed combination of Beller and Cohen, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the system of claim(s) 11 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 11.

Regarding claim(s) 16 and 18 (drawn to a CRM):               
The rejection/proposed combination of Beller and Cohen, explained in the rejection of method claim(s) 1 and 4, anticipates/renders obvious the steps of the computer readable medium of claim(s) 16 and 18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 and 4 is/are equally applicable to claim(s) 16 and 18.
	
Claim(s) 2-3, 10, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beller and Cohen as applied to claims 1, 11 and 16 above, and further in view of Joshi et al (US 20130246315 ).
Regarding claim 2, the combination of Beller and Cohen disclose the method of claim 1,but fail to teach wherein obtaining the at least one portion of the text segment comprises at least one of: removing, by one or more processing units, one or more sentences in the text segment that are at one or more lower levels of a hierarchy structure of the text segment; and removing, by one or more processing units, one or more sentences in the text segment that contain predefined keywords.
Joshi teaches wherein obtaining the at least one portion of the text segment comprises at least one of: removing, by one or more processing units, one or more sentences in the text segment that are at one or more lower levels of a hierarchy structure of the text segment (¶105 filtering the entities to remove sentences that are known to be non-indicative of semantic relationships); and removing, by one or more processing units, one or more sentences in the text segment that contain predefined keywords.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein obtaining the at least one portion of the text segment comprises at least one of: removing, by one or more processing units, one or more sentences in the text segment that are at one or more lower levels of a hierarchy structure of the text segment; and removing, by one or more processing units, one or more sentences in the text segment that contain predefined keywords from Joshi into the method as disclosed by the combination of Beller and Cohen. The motivation for doing this is to improve methods for analyzing a corpus of data.

Regarding claim 3, the combination of Beller, Cohen and Joshi disclose the method of claim 2, wherein the hierarchy structure is extracted based on layout information and/or semantic information of the text segment (Joshi ¶105 filtering the entities to remove sentences that are known to be non-indicative of semantic relationships).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the hierarchy structure is extracted based on layout information and/or semantic information of the text segment from Joshi into the method as disclosed by the combination of Beller and Cohen. The motivation for doing this is to improve methods for analyzing a corpus of data.

Regarding claim 10, the combination of Beller and Cohen disclose the method of claim 1, wherein the QA machine learning model has been trained using a training dataset comprising pairs of inputs and corresponding outputs (Cohen col 17 lines 50-55 the ML model 501 and the resulting selection of presentable sentences may be trained based at least in part on training data 502 and corresponding training labels 504), wherein each of the output is a portion of a label of an element of a business process model (Cohen col 19 lines 1-10 the first ground truth label (e.g., training label 504) may be used to train ML model 501 to select a single sentence of the plurality of presentable sentences as the reformulated answer). The combination of Beller and Cohen fail to teach each of the input is extracted from a text segment that describes the element by at least one of: removing, by one or more processing units, one or more sentences in the text segment that are at one or more lower levels of a hierarchy structure of the text segment; and removing, by one or more processing units, one or more sentences in the text segment that contain predefined keywords.
Joshi teaches each of the input is extracted from a text segment that describes the element by at least one of: removing, by one or more processing units, one or more sentences in the text segment that are at one or more lower levels of a hierarchy structure of the text segment (¶105 filtering the entities to remove sentences that are known to be non-indicative of semantic relationships); and removing, by one or more processing units, one or more sentences in the text segment that contain predefined keywords.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of each of the input is extracted from a text segment that describes the element by at least one of: removing, by one or more processing units, one or more sentences in the text segment that are at one or more lower levels of a hierarchy structure of the text segment; and removing, by one or more processing units, one or more sentences in the text segment that contain predefined keywords from Joshi into the method as disclosed by the combination of Beller and Cohen. The motivation for doing this is to improve methods for analyzing a corpus of data.

Regarding claim(s) 12 (drawn to a system):               
The rejection/proposed combination of Beller, Cohen, and Joshi, explained in the rejection of method claim(s) 2-3, anticipates/renders obvious the steps of the system of claim(s) 12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2-3 is/are equally applicable to claim(s) 12.

Regarding claim(s) 17 and 20 (drawn to a CRM):               
The rejection/proposed combination of Beller, Cohen, and Joshi, explained in the rejection of method claim(s) 2-3 and 10, anticipates/renders obvious the steps of the computer readable medium of claim(s) 17 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2-3 and 10 is/are equally applicable to claim(s) 17 and 20.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beller and Cohen as applied to claims 1 and 16 above, and further in view of Verstandig et al (US 10572959 B1).
Regarding claim 5, the combination of Beller and Cohen disclose the method of claim 1, wherein applying the QA machine learning model to the at least one portion of the text segment to obtain the set of answers to the set of predetermined questions comprises: applying, by one or more processing units, the QA machine learning model to the at least one portion of the text segment to obtain a first answer to a first question of the set of predetermined questions (Beller ¶15 The evaluation domain 120 may further include one or more questions (e.g., questions associated with a question answering system) for which answers may be derived or determined from content of the one or more documents and/or for which a set of answers may be known); and applying, by one or more processing units, the QA machine learning model to the at least one portion of the text segment to obtain a second answer to a second question of the set of predetermined questions (Beller ¶15 The evaluation domain 120 may further include one or more questions (e.g., questions associated with a question answering system) for which answers may be derived or determined from content of the one or more documents and/or for which a set of answers may be known).
The combination of Beller and Cohen fails to teach wherein a component of the second question is based on the first answer.
Verstandig teaches wherein a component of the second question is based on the first answer (col 22 lines 5-15 With the host having received the user selection of the pictogram answer to the first question, the host can send a signal representing a second question and a set of pictogram answers for the second question; see further claim 1 a second question is relevant to the health-related user profile of the user based on the selection of the first pictogram answer by the user).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein a component of the second question is based on the first answer from Verstandig into the method as disclosed by the combination of Beller and Cohen. The motivation for doing this is to improve the quality and/or accuracy of recommendations or answers.

Regarding claim(s) 19 (drawn to a CRM):               
The rejection/proposed combination of Beller, Cohen and Verstandig, explained in the rejection of method claim(s) 5, anticipates/renders obvious the steps of the computer readable medium of claim(s) 19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 5 is/are equally applicable to claim(s) 19.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beller and Cohen as applied to claim 1 above, and further in view of Kwiatkowski et al (US 20200265327).
Regarding claim 7, the combination of Beller and Cohen disclose the method of claim 1, wherein at least one answer is obtained for each of the set of predetermined questions, each of the at least one answer having a score that indicates a probability that the obtained answer is ground truth (Cohen col 19 lines 37-59 multiple annotators may be used to generate a ground truth label for a given question and answer pair. For single sentence selection, the system may determine the ground truth label based on the most voted presentable sentence of the plurality of presentable sentence; The system may then select the summary with the highest likelihood as the ground truth. ); and selecting, by one or more processing units, one of the plurality of candidate labels as the label for the element based at least on the scores of the answers (Cohen 19 lines 37-59 The system may then select the summary with the highest likelihood as the ground truth).
The combination of Beller and Cohen fail to teach wherein generating, by one or more processing units, the label for the element comprises: cascading, by one or more processing units, answers to respective ones of the set of predetermined questions according to the format to generate a plurality of candidate labels for the element.
Kwiatkowski teaches generating, by one or more processing units, the label for the element comprises: cascading, by one or more processing units, answers to respective ones of the set of predetermined questions according to the format to generate a plurality of candidate labels for the element (¶31  In order to allow the cascaded machine learning system 110 to effectively score answer spans, i.e., so that the final scores generated by level 3 of the cascade can be used to accurately identify answers to input questions, the system 100 trains the machine learning models in the cascade on training data that includes labeled training examples. That is, each labeled training example includes a question—electronic document pair that is labeled with data identifying the correct text span, i.e., the text span from the electronic document that best answers the question).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of generating, by one or more processing units, the label for the element comprises: cascading, by one or more processing units, answers to respective ones of the set of predetermined questions according to the format to generate a plurality of candidate labels for the element from Kwiatkowski into the method as disclosed by the combination of Beller and Cohen. The motivation for doing this is to improve selecting a text span from an input electronic document that answers an input question.
Regarding claim(s) 13 (drawn to a system):               
The rejection/proposed combination of Beller, Cohen, and Kwiatkowski, explained in the rejection of method claim(s) 7, anticipates/renders obvious the steps of the system of claim(s) 13 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 7 is/are equally applicable to claim(s) 13.
	
Claim(s) 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beller, Cohen, and Kwiatkowski as applied to claims 7 and 13 above, and further in view of Mao et al (US 20030177000).
Regarding claim 8, the combination of Beller, Cohen, and Kwiatkowski disclose the method of claim 7, but fail to teach wherein the plurality of candidate labels are grouped into one or more clusters by semantic clustering, and wherein the label for the element is selected from one of the one or more clusters that has the largest number of candidate labels.
Mao teaches wherein the plurality of candidate labels are grouped into one or more clusters by semantic clustering (abstract & ¶51 naming a cluster, or a hierarchy of clusters, of words and phrases that have been extracted from a set of documents; takes these clusters as the input and generates appropriate labels for the clusters using a lexical database; Naming involves first finding out all possible word senses for all the words in the cluster, using the lexical database; and then augmenting each word sense with words that are semantically similar to that word sense to form respective definition vector), and wherein the label for the element is selected from one of the one or more clusters that has the largest number of candidate labels (¶27 Using the lexical database, all possible word senses of all the words in the cluster are generated. Thereafter using the same lexical database, definition vectors are generated for all the word senses by augmenting each word sense with words that are semantically related to that word sense. Thereafter, most relevant definition vector for each word in the input cluster is determined after determining support of individual definition vectors; hereafter, the lexical database is used to generate a word/phrase for each of these dominant concepts. These set of words/phrases form the final label for the input cluster.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the plurality of candidate labels are grouped into one or more clusters by semantic clustering, and wherein the label for the element is selected from one of the one or more clusters that has the largest number of candidate labels from Mao into the method as disclosed by the combination of Beller, Cohen, and Kwiatkowski. The motivation for doing this is to improve methods for naming a cluster, or a hierarchy of clusters.

Regarding claim 9, the combination of Beller, Cohen, and Kwiatkowski disclose the method of claim 7, but fail to teach wherein generating the label for the element further comprises: discarding, by one or more processing units, a candidate label that exceeds a predetermined length limit.
Mao teaches wherein generating the label for the element further comprises: discarding, by one or more processing units, a candidate label that exceeds a predetermined length limit (¶24 a user can specify the length of the final label in terms of number of words in the final label; and therefore labels exceeding a number of words is interpreted to be discarded).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the plurality of candidate labels are grouped into one or more clusters by semantic clustering, and wherein the label for the element is selected from one of the one or more clusters that has the largest number of candidate labels from Mao into the method as disclosed by the combination of Beller, Cohen, and Kwiatkowski. The motivation for doing this is to improve methods for naming a cluster, or a hierarchy of clusters.


Regarding claim(s) 14-15 (drawn to a system):               
The rejection/proposed combination of Beller, Cohen, Mao, and Kwiatkowski, explained in the rejection of method claim(s) 8-9, anticipates/renders obvious the steps of the system of claim(s) 14-15 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 8-9 is/are equally applicable to claim(s) 14-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669